Name: Commission Regulation (EEC) No 1760/84 of 22 June 1984 amending Regulation (EEC) No 2670/81 laying down detailed implementing rules in respect of sugar production in excess of the quota
 Type: Regulation
 Subject Matter: foodstuff;  production
 Date Published: nan

 Avis juridique important|31984R1760Commission Regulation (EEC) No 1760/84 of 22 June 1984 amending Regulation (EEC) No 2670/81 laying down detailed implementing rules in respect of sugar production in excess of the quota Official Journal L 165 , 23/06/1984 P. 0019 - 0020 Spanish special edition: Chapter 03 Volume 31 P. 0081 Portuguese special edition Chapter 03 Volume 31 P. 0081 Finnish special edition: Chapter 3 Volume 17 P. 0183 Swedish special edition: Chapter 3 Volume 17 P. 0183 *****COMMISSION REGULATION (EEC) No 1760/84 of 22 June 1984 amending Regulation (EEC) No 2670/81 laying down detailed implementing rules in respect of sugar production in excess of the quota THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 26 (3) thereof, Whereas Article 26 (1) of Regulation (EEC) No 1785/81 stipulates that sugar produced in excess of the quota must be exported in the natural state; whereas, until now, this sugar has been exported in the form of white sugar or raw sugar; whereas, of late, there has been increasing production of syrups obtained prior to the crystallizing stage and offered for sale as such; whereas such syrups, if they are to be exported as C sugar, must have gone through the crystallizing stage; whereas in these circumstances steps should be taken to adapt the corresponding provisions on the export of the aforesaid syrups produced in excess of the A and B quotas in Commission Regulation (EEC) No 2670/81 (3); whereas it is appropriate, with respect to the method for recording the quantities of sugar exported in the form of such syrups, to refer to the provisions of Commission Regulation (EEC) No 1443/82 of 8 June 1982 laying down detailed rules for the application of the quota system in the sugar sector (4), as amended by Regulation (EEC) No 434/84 (5); Whereas Regulation (EEC) No 1443/82 provides with regard to the production of A and B syrups for the possibility of applying two methods for the determination of the extractable sugar content; whereas, as regards C syrups, only one method is applicable; whereas provision should be made, to avoid administrative difficulties, that such syrups produced by another sugar undertaking should not be used for export substitution; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2670/81 is hereby amended as follows: 1. The first indent of the second subparagraph of Article 1 (1) is replaced by the following: '- as white sugar or raw sugar, non-denatured, or as syrups, obtained prior to the crystallizing stage, falling within subheading 17.02 D II of the Common Customs Tariff or as isoglucose in its natural state,'. 2. The following fourth subparagraph inserted in Article 1 (1): 'The quantity of sugar exported in the form of syrups as referred to in the first indent of the second subparagraph shall be determined on the basis of their extractable sugar content as established in accordance with the second subparagraph of Article 1 (5) of Commission Regulation (EEC) No 1443/82 (1). (1) OJ No L 158, 9. 6. 1982, p. 17.' 3. The second subparagraph of Article 2 (2) is replaced by the following: 'However, the manufacturer in question may, on export, replace C sugar by another white or raw sugar in the natural state falling within heading No 17.01 of the Common Customs Tariff, or replace C isoglucose by another isoglucose, where these have been produced by another manufacturer established on the territory of the same Member State. In this event, the manufacturer making the substitution shall pay, in the case of sugar, an amount of 1,25 ECU per 100 kilograms expressed as white sugar, and in the case of isoglucose, an amount of 1,25 ECU per 100 kilograms of dry matter.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 74, 18. 3. 1982, p. 1. (3) OJ No L 262, 16. 9. 1981, p. 14. (4) OJ No L 158, 9. 6. 1982, p. 17. (5) OJ No L 51, 22. 2. 1984, p. 13.